Case: 11-10894   Document: 00511923219   Page: 1   Date Filed: 07/17/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                   July 17, 2012

                                  No. 11-10894                     Lyle W. Cayce
                                                                        Clerk

GUIDEONE SPECIALTY MUTUAL INSURANCE COMPANY,

                                           Plaintiff - Appellee,
v.

MISSIONARY CHURCH OF DISCIPLES OF JESUS CHRIST; MICHAEL A.
MEYER; AMANDO SALGADO,

                                           Defendants - Appellees,
v.

SONYA GILMORE,

                                           Defendant - Appellant.



                 Appeal from the United States District Court
                      for the Northern District of Texas


Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
CARL E. STEWART, Circuit Judge:
        Appellant Sonya Gilmore was injured in a car accident. The other car in
the accident was owned by Appellee Amando Salgado, a superintendent of the
Appellee Missionary Church of the Disciples of Jesus Christ (the “Church”), and
driven by Appellee Michael Meyer, a member of the Church. The accident
occurred while Meyer and other Church members were taking a lunch break
from cleaning and repairing Church property.        Gilmore sued the Church,
   Case: 11-10894   Document: 00511923219     Page: 2   Date Filed: 07/17/2012



                                 No. 11-10894

Salgado, and Meyer in Texas state court. At the time of the accident, the Church
maintained an insurance policy with Appellee GuideOne Speciality Mutual
Insurance Company. Following Gilmore’s state lawsuit, GuideOne sought a
declaratory judgment in federal court resolving whether its insurance policy (the
“policy” or the “insurance policy”) covered Gilmore’s accident.
      Because the district court erroneously held that GuideOne has no duty to
defend the Church and Salgado, improperly adjudicated the scope of GuideOne’s
duty to indemnify, and improperly asserted jurisdiction over Gilmore’s state-law
claims, we VACATE the district court’s judgment. Additionally, we RENDER
judgment that GuideOne has a duty to defend the Church and Salgado in
Gilmore’s underlying state lawsuit, and we RENDER judgment that the scope
of GuideOne’s duty to indemnify cannot be adjudicated until after Gilmore’s
claims are decided in state court.
                                        I.
      We begin by summarizing the relevant facts.
The Accident. On March 9, 2006, two cars collided in San Antonio. Gilmore
drove one; Meyer, a general member of the Church, drove the other, as
passengers Raul Rodriguez and Francisco Restrepo rode with him. The vehicle
driven by Meyer–a 1992 van (the “van”)–was owned by Amando Salgado, the
head of Texas’s branch of the Church.
      Four days before the Accident, Salgado had driven Meyer, Rodriguez, and
Restrepo from Dallas to San Antonio. The original purpose of the trip was to
provide Rodriguez with a ride to visit his father. Upon arriving in San Antonio,
however, the men realized that the Church’s prayer center in San Antonio was
dirty, and they decided to clean it. After they had made this decision, Salgado
received a call from Church members in Houston seeking assistance with a
broken door. He agreed to travel to Houston to assist them.



                                        2
   Case: 11-10894     Document: 00511923219         Page: 3    Date Filed: 07/17/2012



                                     No. 11-10894

      Salgado left for Houston on March 8. Before leaving, he went grocery
shopping and left Meyer, Rodriguez, and Restrepo with bread, turkey, and soda.
He told Meyer, Rodriguez, and Restrepo that he would be gone one day and one
night. Meyer, Rodriguez, and Restrepo remained in San Antonio, working on
repairs to the prayer center.
      Around lunch time on March 9, Meyer, Rodriguez, and Restrepo drove to
the restaurant El Pollo Loco. Meyer, who had a New York State permit but no
license, drove the van. During this trip, Meyer ran a red light and collided into
Gilmore’s vehicle. Gilmore alleges that she suffered the following injuries as a
result of the accident:
      a closed head injury with concussion, loss of consciousness, seizure
      disorder, torn tympanic membrane, left sided hearing loss,
      transverse process fractures of T7 and T8, multiple rib fractures,
      lung contusions, pneumothorax, left clavicle fracture, bilateral
      pelvic fractures, pubic rami fracture, sacrum fracture, coccyx
      fracture and urinary dysfunction.

Gilmore’s State-Law Negligence Suit.            Gilmore filed suit in Texas state court
against the Church, Meyer, and Salgado. She alleged that the Church and
Salgado had failed to exercise reasonable care in the ownership, control, and
operation of the van, and that the Church and Salgado had negligently entrusted
the van to Meyer. The Church moved for summary judgment in the state-court
proceeding, but the state court denied the Church’s motion, finding that an issue
of fact remained as to a number of questions.1


      1
          Specifically, the state court denied defendants’ motion for summary judgment
because the court concluded that the following issues required a trial:

      1. Whether the Church explicitly and/or implicitly authorized Salgado to transport
      three individuals, including Meyer, to San Antonio on a “special mission” to make the
      house in San Antonio habitable for the Church’s purposes.
      2. Whether Salgado, Meyer, Restrepo, and Rodriguez were all acting in furtherance of,
      for benefit of and on behalf of the Church at the time of the accident.
      3. Whether Salgado and Meyer were employees of the Church at the time of the

                                            3
   Case: 11-10894     Document: 00511923219         Page: 4     Date Filed: 07/17/2012



                                     No. 11-10894

The Insurance Policy. Prior to the accident, GuideOne had issued a commercial
general liability policy to the Church. The policy covered both cars owned by the
Church and “nonowned ‘autos’.” The Amendatory Endorsement to the policy
describes nonowned autos in the following way: “those autos you [that is, the
Church] do not own, lease, hire, rent or borrow that are used in connection with
your business. This includes ‘autos’ owned by your employees or partners or
members of their households but only while used in your business or your
personal affairs.”
      In pertinent part, the Amendatory Endorsement to the policy provides that
coverage exists in the following situation:
      Insuring Agreement of Coverage A (Section 1) of the Commercial
      General Liability Coverage Form applies to all sums an ‘insured’
      legally must pay as damages because of ‘bodily injury’ or ‘property
      damage’ to which this insurance applies, caused by and ‘accident’
      and resulting from the maintenance or use of a covered ‘auto.’
      However we have no duty to defend suits for ‘bodily injury’ or
      ‘property damage’ not covered by this endorsement.

Further, it defines “insureds” as follows:
      a. You for any covered auto. b. Any of your officers, clergy, or
      employees are insureds but only with respect to their duties as such.


      accident.
      4. Whether the Church is liable for the acts and/or omissions of Salgado and Meyer
      because of the relationship between those parties.
      5. Whether the Church knew or should have known that Meyer and/or Restrepo and/or
      Rodriguez would drive the vehicle in question after being left alone in the house with
      the keys available to them without restriction.
      6. Whether the Church granted Meyer express or implied permission to use a motor
      vehicle.
      7. Whether the Church violated the duty owed to Gilmore to exercise ordinary care in
      the ownership, control, and operation of the vehicle in question.
      8. Whether the Church negligently entrusted the vehicle to Meyer.
      9. Whether the Church granted either express or implied permission for Meyer to use
      the vehicle in question.
      10. Whether the Church was negligent in failing to restrict access to the keys which
      could be used to operate the vehicle in question.
      11. Whether the Church, Salgado and Meyer are jointly and severally liable.

                                            4
  Case: 11-10894    Document: 00511923219    Page: 5   Date Filed: 07/17/2012



                                No. 11-10894

      c. Any person who is a ‘volunteer’ for you is an insured, but only
      while using an ‘auto’ with your express knowledge and
      authorization, in the course of your business, and within the scope
      of their duties for you . . . e. Anyone else who is not otherwise
      excluded under paragraph b. above and is liable for the conduct of
      an ‘insured’ but only to the extent of that liability.

The Declaratory Judgment Action. On January 5, 2011 GuideOne filed an action
for a declaratory judgment against the Church, Meyer, Salgado, and Gilmore in
federal court. GuideOne asked the district court to declare that it had no duty
to defend or indemnify the Church, Meyer, or Salgado in the underlying state-
court lawsuit. On May 26, 2011, GuideOne moved for default judgment against
Meyer based on his failure to respond to its complaint, and the court granted
GuideOne’s motion the next day.
      GuideOne also moved for summary judgment against the Church, Salgado,
and Gilmore. The Church and Salgado responded, arguing that factual issues
concerning the scope of GuideOne’s duty to defend and duty to indemnify
precluded summary judgment. Gilmore also objected to GuideOne’s motion for
summary judgment on the grounds that the pleadings in the state action showed
that GuideOne’s duty to defend and indemnify had been triggered.
      The district court granted GuideOne’s motion for summary judgment. In
sum, it ruled that GuideOne had no duty to defend the Church or Salgado with
respect to the underlying lawsuit; that GuideOne had no duty to indemnify the
Church or Salgado with respect to the underlying lawsuit; that neither the
Church nor Salgado had breached any duty it owed to Gilmore relating to the
accident; and that Gilmore was enjoined from prosecuting any further actions
in connection with the accident. In so holding, it concluded that the insurance
policy at issue created a duty to defend that was co-extensive with the duty to
indemnify. Accordingly, instead of limiting its consideration to the underlying
state-court petition and the insurance policy pursuant to Texas’s eight-corners


                                      5
      Case: 11-10894     Document: 00511923219         Page: 6     Date Filed: 07/17/2012



                                       No. 11-10894

rule, the district court examined the evidence presented by the parties in
deciding that GuideOne had no duty to defend or duty to indemnify. While it
acknowledged that several of its rulings affected unresolved issues in the
underlying state-court proceeding, the district court explained that “[the district
court] is the only [court] that is in a position finally to resolve the issues” and
that the Declaratory Judgment Act’s broad grant of authority permitted it to do
so.
The Appeal.            Gilmore filed a timely notice of appeal challenging the district
court’s judgment. In the proceeding before this court, Gilmore is the only
Appellant. The Appellees are GuideOne, which filed a brief with this court; the
Church and Salgado, which together filed a brief with this court; and Meyer, who
did not file a brief with the court. At the district court stage, the parties were
aligned differently: GuideOne was the plaintiff, arguing that it had no duty to
defend or indemnify the Church, Salgado, or Meyer; and the Church, Salgado,
and Gilmore were the defendants, arguing that GuideOne did have a duty to
defend and indemnify the Church and Salgado from the accident.2 After the


        2
           Federal courts have a duty to ensure that parties are properly aligned, and, if
necessary, they must carry out that duty sua sponte. Because the parties were aligned
differently on appeal than at the outset of the case–that is, GuideOne was opposed to the
Church and Salgado before the district court, while GuideOne is now aligned with the Church
and Salgado–we asked the parties to submit briefing on whether they were aligned properly
before the district court. If the parties here had not been properly aligned, diversity
jurisdiction would have been defeated, and the district court would have lacked jurisdiction
to consider this case.

         We conclude, however, that the parties were properly aligned before the district court.
When deciding whether parties should be realigned, courts must determine whether there is
a “collision of interest” between the parties in question. See Griffin v. Lee, 621 F.3d 380, 388
(5th Cir. 2010). “Whether the necessary ‘collision of interest’ exists must be ascertained from
the ‘principal purpose of the suit’ and the ‘primary and controlling matter in dispute.’” Id.
(quoting City of Indianapolis v. Chase Nat’l Bank of City of N.Y., 314 U.S. 63, 69 (1941)). An
examination of the pleadings demonstrates that while GuideOne was urging the district court
to exercise jurisdiction over its claims, the Church and Salgado were urging the district court
to decline jurisdiction. This demonstrates the necessary “collision of interest” between, on one
hand, GuideOne, and, on the other hand, the Church and Salgado, to establish that the parties

                                               6
   Case: 11-10894       Document: 00511923219          Page: 7     Date Filed: 07/17/2012



                                       No. 11-10894

district court ruled that Gilmore’s state-law claims against the Church and
Salgado lacked merit, and enjoined further state-court proceedings on Gilmore’s
claims, the Church and Salgado shifted to defending the district court’s
judgment, including the district court’s rulings that GuideOne owed no duty to
indemnify or defend the Church or Salgado.
                                              II.
       We begin by assessing the district court’s adjudication of the scope of
GuideOne’s duty to defend the Church and Salgado.3                   Then, we turn to the
district court’s adjudication of GuideOne’s duty to indemnify the Church and
Salgado. We next examine the preclusive effect of the default judgment that the
district court entered against Meyer. Finally, we consider the district court’s




were properly aligned. See Griffin, 621 F.3d at 388. Therefore, the district court had
jurisdiction over this action.
       3
          GuideOne contends in its brief that Gilmore lacks standing to challenge the district
court’s ruling with regard to GuideOne’s duty to defend, and we therefore lack jurisdiction to
consider the district court’s duty-to-defend ruling. GuideOne’s argument misapprehends the
nature of this court’s jurisdiction. To obtain standing to appeal a district court’s ruling, the
appealing party need only be “aggrieved by a judgment.” See Klamath Strategic Inv. Fund v.
United States, 568 F.3d 537, 546 (5th Cir. 2009). While GuideOne maintains that Gilmore was
not injured by the district court’s duty-to-defend ruling, it concedes, as it must, that Gilmore
was “aggrieved” by aspects of the district court’s judgment. As Gilmore was “aggrieved by a
judgment,” there is no question that Gilmore has standing to appeal the district court’s
judgment. Further, the court’s other prerequisites for jurisdiction are satisfied. Accordingly,
the panel has jurisdiction to review the district court’s judgment. Once jurisdiction attaches,
Courts of Appeals have broad authority to dispose of district court judgments as they see fit.
See 28 U.S.C. § 2106 (providing Courts of Appeals with power to “affirm, modify, vacate, set
aside or reverse any judgment, decree or order of a court lawfully brought before it for review”
and “remand the cause, and direct the entry of such appropriate judgment, decree, or order,
or require such further proceedings to be had as may be just under the circumstances”).
Section 2106 clearly authorizes this court to “modify” or “vacate” the district court’s ruling
with respect to GuideOne’s duty to defend, and “direct the entry” of a different ruling, no
matter which party challenges that particular ruling.

                                               7
   Case: 11-10894       Document: 00511923219          Page: 8     Date Filed: 07/17/2012



                                       No. 11-10894

disposition of Gilmore’s underlying state-law claims and its injunction barring
Gilmore from pursuing these claims in state court.4
                                              A.
       The court reviews a decision rendered on a motion for summary judgment
de novo. Nat’l Cas. Co. v. W. World Ins. Co., 669 F.3d 608, 612 (5th Cir. 2012).
The interpretation of an insurance contract is also reviewed de novo. Id.
                                              B.
       To decide whether GuideOne has a duty to defend Church and Salgado, we
must first determine whether Texas’s eight-corners rule applies to this
declaratory judgment action. Because we conclude that the eight-corners rule
does apply, we then compare the allegations in Gilmore’s petition to GuideOne’s
insurance policy. Finally, we consider whether to invoke an exception to the
eight-corners rule in this case.
                                              1.
       In this circuit, courts routinely adjudicate the scope of insurers’ duty to
defend under Texas law. To this point, both Texas courts and federal courts
have consistently applied the eight-corners rule. “According to the eight corners
rule, the scope of an insurer’s duty to defend is determined exclusively by the
allegations in the pleadings and the language of the insurance policy.” Nat’l
Cas. Co., 669 F.3d at 612 (citing Nat’l Union Fire Ins. Co. v. Merchants Fast
Motor Lines, 939 S.W.2d 139, 141 (Tex. 1997)). Courts have defined the scope
of the duty to defend broadly:



       4
           In addition to the judgment Gilmore appeals from, the parties’ briefing also
addresses the preclusive effect of a default judgment that the district court previously entered
against Meyer. Based on Meyer’s failure to appear, the district court entered a default
judgment providing that GuideOne had no duty to defend or indemnify Meyer against
Gilmore’s state-law claims. The judgment that Gilmore appeals from in this proceeding,
however, was in no way based upon the default judgment entered against Meyer. Accordingly,
the preclusive effect of that default judgment is not before us. We do not address it.

                                               8
   Case: 11-10894   Document: 00511923219       Page: 9   Date Filed: 07/17/2012



                                  No. 11-10894

      Where the [petition] does not state facts sufficiently to clearly bring
      the case within or without the coverage, the general rule is that the
      insurer is obligated to defend if there is, potentially, a case under
      the [petition] within the coverage of the policy.

Id. at 612-13 (quoting Nat’l Union Fire Ins. Co., 939 S.W.2d at 141).
      The district court did not follow that well-established approach here.
Instead of confining its duty-to-defend analysis to the state-court petition and
governing insurance policy, the district court based its duty-to-defend analysis
on its assessment of the evidence submitted by the parties. In so doing, the
district court reasoned that the parties had contracted around the eight-corners
rule. Further, the district court ruled on the claims brought in the underlying
state-court proceeding–claims that the state court had already set for trial–and
issued an injunction barring Gilmore from raising those claims again in any
forum.
      The district court’s departure from the typical method of analysis stems
from its conclusion that GuideOne’s duty to defend and its duty to indemnify
were co-extensive in this case. The district court held that the parties intended
to narrow the scope of GuideOne’s duty to defend to only those claims that the
Church and Salgado could prove were covered by the policy. It therefore
reasoned that instead of comparing the allegations in Gilmore’s petition to the
language in the insurance policy, it was required to compare the language in the
insurance policy to the evidence presented in support of Gilmore’s claims.
      We disagree with this narrow interpretation of GuideOne’s duty to defend
under the insurance policy. The eight-corners rule is a judge-made rule, and we
have written that parties can agree to contract around the rule. See Pendergest-
Holt v. Certain Underwriters at Lloyd’s of London, 600 F.3d 562, 574 (5th Cir.
2010); see also 14 Lee R. Russ & Thomas F. Segalla, Couch on Insurance 200:5
(3d ed. 2009). But the parties direct us to no cases in which a Texas court or a


                                        9
  Case: 11-10894       Document: 00511923219          Page: 10     Date Filed: 07/17/2012



                                       No. 11-10894

federal court interpreting Texas law did not apply the eight-corners rule when
ascertaining the scope of a duty to defend.5 Given that courts have applied the
rule so consistently, GuideOne must convince us that we should be the first
appellate court interpreting Texas law to hold that two parties contracted
around the eight-corners rule.6
       GuideOne has not persuaded us to do so. As GuideOne correctly points
out, the eight-corners rule assumes that the duty to defend is defined more
broadly than the duty to indemnify. GuideOne Elite Ins. Co. v. Fielder Rd.
Baptist Church, 197 S.W.3d 305, 310 (Tex. 2006). From this premise, GuideOne
reasons that by defining the duty to defend in the same terms as the duty to
indemnify, an insurance policy rebuts the presumption that the duty to defend
is broader than the duty to indemnify. But GuideOne’s argument misconstrues
how the eight-corners rule operates. The duty to defend is not interpreted more
broadly than the duty to indemnify by reason of language in the insurance policy
that expressly defines the duty to defend more broadly than the duty to
indemnify. The contrast instead results from what the language setting forth
those duties is compared with: While courts compare the language setting forth
the duty to defend with the allegations in the petition, they compare the
language setting forth the duty to indemnify with the evidence presented by the
parties. See, e.g., Utica Nat. Ins. Co. of Tex. v. Am. Indem. Co., 141 S.W.3d 198,


       5
           Nor do the parties direct us to any Texas cases conditioning the application of the
eight-corners rule on policy language providing that the duty to defend applies to “groundless,
false or fraudulent” allegations. In applying the eight-corners rule, the Texas Supreme Court
has explained that a particular policy included language requiring the insurer to defend
against “groundless, false or fraudulent” allegations. See Fielder Rd., 197 S.W.3d at 310. It
has not written, however, that the eight-corners rule applies only to policies containing such
language.
       6
           GuideOne cites decisions from other states that have abandoned the eight-corners
rule in support of its argument that we should not apply the eight-corners rule here. The
unwavering commitment of Texas’s courts to the eight-corners rule renders these out-of-
jurisdiction decisions unpersuasive.

                                              10
  Case: 11-10894      Document: 00511923219         Page: 11     Date Filed: 07/17/2012



                                      No. 11-10894

201, 203 (Tex. 2004) (explaining difference in how courts interpret the duty to
defend compared with the duty to indemnify); Northfield Ins. Co. v. Loving Home
Care, 363 F.3d 523, 531 (5th Cir. 2004) (contrasting duty-to-defend inquiry,
which focuses on “alleged facts in the petition,” with duty-to-indemnify inquiry,
which focuses on “the actual facts that underlie the cause of action and result in
liability”). Consequently, even if an insurance policy employs the same language
for the duty to defend and the duty to indemnify, Texas courts define the duty
to defend more broadly than the duty to indemnify.7
       Here, the policy does not define the duty to defend more narrowly than
Texas courts typically do. The insurance policy provides that “we have no duty
to defend suits for ‘bodily injury’ or ‘property damage’ not covered by this
endorsement.” We read this provision to mean that the same policy language
that sets forth the duty to indemnify also sets forth the duty to defend. But this
language does not imply, as GuideOne urges, that courts must ascertain the
scope of GuideOne’s duty to defend by weighing the evidence in support of
Gilmore’s claims. Indeed, it says nothing about how courts should examine the
allegations in the underlying proceeding when resolving GuideOne’s duty to
defend. Accordingly, the language gives no reason to depart from Texas’s time-
honored manner of interpreting insurers’ duty to defend. The language of this
insurance policy, in fact, roughly tracks the usual understanding of the eight-
corners rule that “the duty to defend does not extend to circumstances where
there is no duty to indemnify as a matter of law . . . .” See 14 Couch on
Insurance § 200:11; see also Northfield Ins. Co., 363 F.3d at 528 (“If the petition
only alleges facts excluded by the policy . . . the insurer is not required to


       7
          This difference reflects the assumption of Texas courts that the duty to defend is
determined at the beginning of a proceeding, when courts have no evidence to examine; but
the duty to indemnify is determined at a later stage, when courts can examine the evidence.
See 14 Couch on Insurance 200:3 (“The distinction between the duty to defend and the duty
to indemnify is based upon the time when the duties are determined.”).

                                            11
  Case: 11-10894    Document: 00511923219        Page: 12   Date Filed: 07/17/2012



                                  No. 11-10894

defend.”). Like the hornbook description of the eight-corners rule, the language
in the GuideOne policy does no more than affirm that if “there is no possible
factual or legal basis on which the insurer could be obligated to indemnify the
insured,” GuideOne has no duty to defend the insured. See 14 Couch on
Insurance § 200:11; see also Northfield Ins. Co., 363 F.3d at 528. In effect, the
eight-corners rule is ensconced in the policy.
      The language relied upon by GuideOne thus reinforces our conclusion that
the eight-corners rule applies to this policy. Our confidence in this conclusion
is buttressed by our application of the eight-corners rule to a materially identical
policy in a previous case. See Liberty Mut. Ins. Co. v. Graham, 473 F.3d 596, 598
(5th Cir. 2006) (applying eight-corners rule when policy provided that “we have
no duty to defend suits for bodily injury or property damage not covered by this
Coverage Form”). The eight-corners rule governs our analysis.
                                      2.
      Because the district court did not apply the eight-corners rule, we do so
here in the first instance. As Texas law requires, we base our analysis solely on
the allegations in the underlying pleadings and the language in the insurance
policy. Nat’l Cas. Co., 669 F.3d at 612.
      As quoted above, the insurance policy
      applies to all sums an ‘insured’ legally must pay as damages
      because of ‘bodily injury’ or ‘property damage’ to which this
      insurance applies, caused by an ‘accident’ and resulting from the
      maintenance or use of a covered ‘auto.’ However we have no duty to
      defend suits for ‘bodily injury’ or ‘property damage’ not covered by
      this endorsement.

There is no question that the Church and Salgado are “insured[s]” and that
Gilmore has alleged “bodily injury . . . caused by an accident . . . .” For purposes
of the duty-to-defend analysis, the only disputed question is whether a “covered
‘auto’” caused Gilmore’s “bodily injury.” To decide whether the van that injured


                                        12
  Case: 11-10894      Document: 00511923219         Page: 13     Date Filed: 07/17/2012



                                      No. 11-10894

Gilmore, which the Church did not own, was a “covered ‘auto’,” we must
determine whether it is a “nonowned” vehicle. The policy describes nonowned
vehicles as follows: “those autos you [that is, the Church] do not own, lease, hire,
rent or borrow that are used in connection with your business.”
       In light of this policy language, the allegations in Gilmore’s petition
demonstrate that “there is, potentially, a case under the [petition] within the
coverage of the policy.” See Nat’l Cas. Co., 669 F.3d at 612-13. According to
Gilmore’s petition, Salgado and Meyer had traveled to San Antonio “to make the
[Church’s] house habitable.” The petition further alleges that Salgado and
Meyer were “employees” of the Church, and that when Meyer left to get food, he
was acting with the “express and/or implied permission of the Church and
Salgado.” In effect, Gilmore alleges that the Church was using the van to
support its institutional goal of repairing its property, and, as a means of
achieving that goal, one Church employee permitted a second Church employee
to use the first employee’s van. With respect to GuideOne’s duty to defend, these
allegations demonstrate that the van, a “nonowned” vehicle, was “used in
connection with [the Church’s] business.” Accordingly, under the eight-corners
rule, GuideOne has a duty to defend its insured, the Church and Salgado, from
Gilmore’s lawsuit.8
                                            3.
       Having concluded that the eight-corners rule applies to this policy, we
must next address GuideOne’s argument that even if the district court


       8
          GuideOne appears to argue that the body of its commercial general liability policy
limits the duties it owes to the Church and Salgado under the Amendatory Endorsement,
which establishes GuideOne’s duties with respect to “nonowned ‘autos’.” This argument
ignores the text of the Amendatory Endorsement, which provides that “[t]his endorsement
changes the policy . . . This endorsement modifies insurance provided under the following:
Commercial General Liability Coverage Part.” The language of the Amendatory Endorsement
controls the scope of GuideOne’s duties respecting matters covered by the Amendatory
Endorsement.

                                            13
  Case: 11-10894    Document: 00511923219     Page: 14    Date Filed: 07/17/2012



                                  No. 11-10894

erroneously interpreted the policy, one of the recognized exceptions to the eight-
corners rule applies here. The Texas Supreme Court has cited with approval
cases describing a “very narrow” view of permissible exceptions to the eight-
corners rule:
      Although this court has never expressly recognized an exception to
      the eight-corners rule, other courts have. Generally, these courts
      have drawn a very narrow exception, permitting the use of extrinsic
      evidence only when relevant as an independent and discrete
      coverage issue, not touching on the merits of the underlying third-
      party claim. Recently the Fifth Circuit observed that if this Court
      were to recognize an exception to the eight-corners rule, it would
      likely do so under similar circumstances, such as: “when it is
      initially impossible to determine whether coverage is potentially
      implicated and when the extrinsic evidence goes solely to a
      fundamental issue of coverage which does not overlap with the
      merits of or engage the truth or falsity of any facts alleged in the
      underlying case.”

Fielder Rd., 197 S.W.3d at 308-09 (quoting Northfield Ins. Co., 363 F.3d at 531).
GuideOne argues that the extrinsic evidence considered by the district court falls
within this exception to the eight-corners rule recognized by Texas courts.
      This contention fails to acknowledge an important limitation on the
exception: it applies only to the consideration of evidence that “does not overlap
with the merits of or engage the truth or falsity of any facts alleged in the
underlying case.” Id. at 309 (quoting Northfield Ins. Co., 363 F.3d at 531). This
standard is not met here. The key question in the coverage dispute relates to the
purpose of Meyer’s car trip: was Meyer’s car trip taken “in connection with [the
Church’s] business”? The disputed issue of the purpose of Meyer’s trip overlaps
with the merits of Gilmore’s negligent entrustment action against the Church
and Salgado. If we conclude that the purpose of Meyer’s trip was personal, our
finding will support Salgado’s argument that he did not entrust his vehicle to
Meyer; if we conclude that the purpose of Meyer’s trip was Church-related, our


                                       14
  Case: 11-10894    Document: 00511923219       Page: 15   Date Filed: 07/17/2012



                                  No. 11-10894

finding will support Gilmore’s argument that Salgado negligently entrusted his
vehicle to Meyer. For this reason, the evidence considered by the district court
to determine coverage overlaps with the merits of Gilmore’s action. See Fielder
Rd., 197 S.W.3d at 308-09. Accordingly, this case does not fall under the “very
narrow” exception to Texas’s eight-corners rule. See id.
                                         4.
      In summary, we conclude that the district court erroneously interpreted
the insurance policy at issue in this case by failing to apply Texas’s eight-corners
rule. Pursuant to this eight-corners rule, the allegations in Gilmore’s petition
fall within the insurance policy. Further, the facts here do not support applying
an exception to the eight-corners rule. Accordingly, GuideOne has a duty to
defend the Church and Salgado against Gilmore’s lawsuit.
                                        C.
      Since we have decided that GuideOne has a duty to defend the Church and
Salgado from Gilmore’s lawsuit, it follows that the scope of GuideOne’s duty to
indemnify the Church and Salgado cannot be resolved until Gilmore’s claims are
ruled upon. See, e.g., Nat’l Cas. Co., 669 F.3d at 618. The district court erred by
holding that GuideOne had no duty to indemnify the Church and Salgado.
                                        D.
      Finally, we turn to the injunction preventing Gilmore from bringing claims
relating to the accident against the Church and Salgado. Both the Supreme
Court and this court have emphasized that declaratory judgment actions seeking
resolution of an insurance coverage dispute are not meant to resolve the
underlying tort claims. See Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270,
274 (1941) (refusing to enjoin underlying state-court proceedings in declaratory
judgment action brought by insurer); Atl. Mut. Fire Ins. Co. of Savannah v. Cook,
619 F.2d 553, 555 (5th Cir. 1980) (“[W]hat is at issue here is not the liability of
the insurer, but rather instead whether a policy clause applies that excludes the

                                        15
  Case: 11-10894       Document: 00511923219          Page: 16     Date Filed: 07/17/2012



                                       No. 11-10894

insurer Atlantic from liability for bodily injuries arising out of the use of a motor
vehicle.”) (interpreting Alabama law). The district court here nevertheless
disposed of Gilmore’s state-law claims in the process of adjudicating GuideOne’s
declaratory judgment action. Given the federalism values at stake in allowing
state-law claims to be resolved in a plaintiff’s chosen forum, the district court
abused its discretion by exercising jurisdiction over Gilmore’s state-law claims.
See Mitcheson v. Harris, 955 F.2d 235, 240 (4th Cir. 1992) (holding that district
court abused its discretion by exercising jurisdiction over insurer’s declaratory
judgment action that presented same issues as pending action in state court);
10B Wright and Miller § 2758 (“[F]ederal courts frequently refuse to entertain
a declaratory action out of deference to a pending state action.”); cf. Torch, Inc.
v. LeBlanc, 947 F.2d 193, 196 (5th Cir. 1991) (holding that district court did not
abuse its discretion in declining to exercise jurisdiction over declaratory
judgment action where there was a pending state-court action and a federal
ruling would “deny [the plaintiff] his right to have his case heard before a Texas
state court jury.”).
       As the district court’s exercise of jurisdiction over Gilmore’s state-law
claims was improper, the Anti-Injunction Act does not allow the district court to
enjoin Gilmore from bringing those claims in another forum. See 28 U.S.C. §
2283 (“A court of the United States may not grant an injunction to stay
proceedings in a State court except as expressly authorized by Act of Congress,
or where necessary in aid of its jurisdiction, or to protect or effectuate its
judgments.”).9 The district court’s injunction is vacated.


       9
           The Appellees seek to defend the district court’s injunction on the basis of the re-
litigation exception to the Anti-Injunction Act. See Harvey Specialty & Supply v. Anson
Flowline Equip., 434 F.3d 320, 323 (5th Cir. 2005). As we have ruled that the district court
improperly exercised jurisdiction over Gilmore’s state-law claims, though, the district court’s
injunction would not prevent Gilmore from re-litigating her claims; it would prevent her from
litigating them at all. This exception does not apply here.

                                              16
  Case: 11-10894   Document: 00511923219    Page: 17   Date Filed: 07/17/2012



                                No. 11-10894

                                    III.
     For these reasons, we VACATE the district court’s judgment. We also
RENDER judgment that GuideOne has a duty to defend the Church and Salgado
from Gilmore’s claims, and we RENDER judgment that the scope of GuideOne’s
duty to indemnify the Church and Salgado is non-justiciable at this point. We
REMAND for entry of final judgment only.




                                     17